Name: Commission Regulation (EEC) No 1179/87 of 29 April 1987 on the issue of import licences on 30 April 1987 for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 113/26 Official Journal of the European Communities 30 . 4. 87 COMMISSION REGULATION (EEC) No 1179/87 of 29 April 1987 on the issue of import licences on 30 April 1987 for sheepmeat and goatmeat products originating in certain non-member countries HAS ADOPTED THIS REGULATION : Article 1 Member States shall, on 30 April 1987, issue the import licences provided for in Regulation (EEC) No 3653/85 and applied for from 1 to 10 April 1987, subject to the following conditions : (a) for products falling within subheading 02.01 A IV a) of the Common Customs Tariff, the quantities applied for, originating in other non-member countries, shall be granted in full ; (b) for products falling within subheading 02.01 A IV b) of the Common Customs Tariff, the quantities applied for, originating :  in Chile, shall be granted in full ,  in other non-member countries, shall be granted in full ; (c) for products falling within subheading 01.04 B of the Common Customs Tariff, the quantities applied for, originating in other non-member countries, shall be reduced by 75 % . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import system applicable to certain non-member countries in the sheep ­ meat and goatmeat sector as from 1986 (3), and in parti ­ cular Article 3 thereof, Whereas Commission Regulation (EEC) No 3653/85 (4) laid down detailed rules for implementing the import system provided for in Regulation (EEC) No 3643/85 ; whereas provision should be made, pursuant to Article 2 (5) of Regulation (EEC) No 3653/85, for determining the extent to which import licences may be issued in connec ­ tion with applications lodged in respect of the second quarter of 1987 ; Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 1 of Regulation (EEC) No 3653/85, such quantities should be reduced by a single percentage figure in accordance with Article 2 (5) (b) of that Regulation ; Whereas all the licence applications may be granted in cases where the quantities in respect of which licence applications have been lodged do not exceed the quanti ­ ties provided for in Regulation (EEC) No 3653/85, Article 2 This Regulation shall enter into force on 30 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 . 0 OJ No L 79, 21 . 3 . 1987, p. 3 . 3) OJ No L 348, 24. 12. 1985, p. 2. (&lt;) OJ No L 348 , 24 . 12 . 1985, p . 21